DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                 THE DISCOUNT WAREHOUSE, INC.,
                           Appellant,

                                      v.

                    CIPHER INTERNATIONAL, INC.,
                              Appellee.

                               No. 4D17-2228

                               [March 29, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. 16-014333
CACE (03).

   John J. Shahady of Kopelowitz Ostrow Ferguson Weiselberg Gilbert,
Fort Lauderdale, for appellant.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER, JJ., and ROBERTS, KATHLEEN H., Associate Judge, concur.

                           *          *           *

  Not final until disposition of timely filed motion for rehearing.